IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DIANA SHEARER AND JEFF SHEARER,              : No. 248 MAL 2016
                                             :
                    Petitioners              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
SCOTT HAFER AND PAULETTE FORD,               :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2016, the Petition for Allowance of

Appeal is GRANTED. The issues, as stated by Petitioners, are:


      a.     Whether the Superior Court should be reversed because it erred in
             affirming the trial court’s order granting [Respondents’] request for a
             protective order where Mrs. Shearer has the right to have counsel
             present and to audio record all portions of a defense
             neuropsychological examination pursuant to the clear language of
             Pa.R.C.P. 4010[?]

      b.     Whether the Superior Court should be reversed because it erred in
             affirming the trial court’s order granting [Respondents’] request for a
             protective order where Mrs. Shearer has the right to have counsel
             present and to audio record all portions of a defense
             neuropsychological examination and where [Respondents] have
             not shown good cause to justify stripping Mrs. Shearer of these
             protections granted to her under Pa.R.C.P. 4010[?]


      In addition to the issues framed by Petitioners, the parties are directed to address

the following question:
Whether the Superior Court erred in holding that the appeal was properly before it under

the collateral order doctrine of Pa.R.A.P. 313?




                                   [248 MAL 2016] - 2